 

Exhibit 10.1

 

 

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (“Agreement”) is made
and entered into by and between Redpoint Bio Corporation (“Company”) and Scott
Siegel (“Employee”).

 

WHEREAS, Employee has been employed by the Company as the Vice President of
Corporate Development since October 11, 2007, pursuant to an Offer Letter
between Company and Employee, dated September 10, 2007 (the “Offer Letter”) (as
amended via letter dated December 19, 2008);

 

WHEREAS, the employment of Employee by Company has been terminated Without Cause
as defined in the Offer Letter effective as of February 4, 2009 (the
“Termination Date”); and

 

WHEREAS, in connection with the termination of Employee’s employment with the
Company, Employee and the Company desire to evidence the terms of certain
agreements that have been reached between Employee and the Company regarding
equity and other compensation and payments, on the terms and conditions set
forth in this Agreement.

 

IT IS HEREBY AGREED, by and between Employee and Company, as follows:

 

1.             In consideration of Employee’s execution and non-revocation of
this Agreement, Employee’s agreement to be legally bound by its terms, and
Employee’s undertakings as set forth herein, the Company will provide Employee
with the severance payment and benefits set forth below:

 

a.             The Company will pay Employee his base salary at the rate of
$222,888 for a period of twelve (12) months (the “Severance Payment”),

 

 

--------------------------------------------------------------------------------


 

 

commencing within thirty (30) days following the Termination Date, in accordance
with the Company’s regular payroll practices (“the Severance Period”).  All
requisite statutory withholdings and authorized deductions, will be made from
any payments made to Employee pursuant to this Paragraph;

 

b.             The Company shall provide Employee with medical and dental
coverage at the level in effect as of the Termination Date (or generally
comparable coverage) for Employee and, where applicable, Employee’s spouse and
dependents, on the same terms as such coverage is available to employees of the
Company generally, at the same premium rates as may be charged from time to time
for employees of the Company generally, as if Employee had continued in
employment until the end of the twelve (12) month period following the
Termination Date.  The COBRA health care continuation coverage period under
section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”), or
any replacement or successor provision of United States tax law, shall run
concurrently with the period of continued coverage following the Termination
Date.

 

c.             Notwithstanding any provision to the contrary in any applicable
plan, program or agreement, Employee’s stock options, if any, that are
outstanding as of the Termination Date which would have vested and become
exercisable during the twelve (12) month period following the Termination Date
will become fully vested and exercisable as of the Termination Date.

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

2.             Other than the payments set forth in Paragraph 1 above, Employee
expressly agrees that Employee has been paid all remuneration owed to Employee
as a result of Employee’s employment with Company, or the termination of that
employment, including but not limited to all accrued salary, vacation pay, bonus
pay, profit-sharing, stock options, stock, expenses, termination benefits,
accrued or unaccrued commissions, or any other compensation.

 

3.             Employee, on behalf of himself or herself, and Employee’s heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE the Company, together with its parents, subsidiaries, affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, insurers, and reinsurers of such plans)
past, present and future, and their heirs, executors, administrators,
predecessors, successors, and assigns (collectively, the “RELEASEES”), of and
from any and all legally waivable claims, causes of actions, suits, lawsuits,
debts, and demands whatsoever in law or in equity, known or unknown, suspected
or unsuspected, which Employee ever had, now has or which Employee’s heirs,
executors administrators, or assigns hereafter may have from the beginning of
time to the date Employee executes this Agreement, and including, without
limitation, any claims arising from or relating to Employee’s employment
relationship with Company, and the termination of such relationship, including,
without limitation, any claims arising under the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), the Employee

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

Retirement Income Security Act (“ERISA”), the Family and Medical Leave Act
(“FMLA”), the New Jersey Law Against Discrimination (“NJLAD”), the Conscientious
Employee Protection Act (“CEPA”), the New Jersey Family Leave Act, the New
Jersey Equal Pay Act, the New Jersey Wage and Hour Law, the New Jersey Wage
Payment Act, the New Jersey Constitution, the common law of the State of New
Jersey, and any and all other federal, state, or local constitutional,
statutory, regulatory, or common law causes of action now or hereafter
recognized, and any claims for attorneys’ fees and costs.  Nothing in this
Agreement shall waive rights or claims that arise after the date that Employee
executes this Agreement.

 

4.             Employee hereby agrees and recognizes that Employee’s employment
relationship with Company has been completely severed as of the Termination
Date, and that neither Company nor the Releasees have any obligation,
contractual or otherwise, to hire, rehire or re-employ Employee in the future.

 

5.             Employee hereby acknowledges and agrees that Employee previously
entered into an Agreement Regarding Confidentiality and Inventions, dated
September 10, 2007 (the “Confidentiality Agreement”).  Even if Employee does not
sign this Agreement, Employee would still have continuing obligations under the
Confidentiality Agreement.  The Confidentiality Agreement is amended as provided
in Paragraph 15 below.

 

6.             Employee has returned to Company all items of property provided
by Company for Employee’s use during employment with Company.  Employee has also
returned to the Company all documents and materials (in electronic, paper or
other form) created or received by Employee in the course of employment with
Company, except

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

Employee’s personal copies of documents evidencing (a) Employee’s hire,
compensation rate and payments, benefits, (b) stock options, restricted stock,
and documents received as a stockholder and (c) the Offer Letter.

 

7.             Employee shall not disparage Company, its subsidiaries and
parents, and their respective directors, investors, employees, and agents, and
its and their respective successors and assigns, heirs, executors, and
administrators, or make any public statement reflecting negatively on Company,
its subsidiaries and parents, and their respective officers, directors,
investors, employees, and agents, and its and their respective successors and
assigns, heirs, executors, and administrators, to third parties including, but
not limited to, any matters relating to the operation or management of Company,
irrespective of the truthfulness or falsity of such statement, except as may
otherwise be required by applicable law or compelled by process of law.  Company
shall not disparage Employee or make any public statement reflecting negatively
on Employee to third parties, irrespective of the truthfulness or falsity of
such statement, except as may otherwise be required by applicable law or
compelled by process of law.

 

8.             Employee represents that Employee does not have any lawsuits,
claims, or charges pending against any of the Releasees.  This Agreement is
expressly conditioned upon and contingent on the truth of Employee’s
representations in this Agreement.

 

9.             Employee agrees and acknowledges that this Agreement is not, and
shall not be construed to be, an admission of any violation of any federal,
state or local statute, ordinance or regulation, or of any duty owed by
Releasees to Employee, or of any wrongdoing to Employee by Releasees.

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

10.           With the exception of the agreement referenced in Paragraph 5
above, this Agreement constitutes the entire agreement between Employee and
Company with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to the subject
matter hereof, except that Employee acknowledges that neither Company, the
Releasees, nor their agents nor attorneys have made any promise, representation
or warranty whatsoever, express or implied, written or oral, other than the
express written representations herein.  Employee agrees that this Agreement may
not be altered, amended, modified, or otherwise changed in any respect except by
another written agreement signed by both Employee and Company.

 

11.           Employee further agrees that, Employee will during the Severance
Period, cooperate fully with the Company and its counsel with respect to any
matter (including, workplace inquiries, litigation, investigations, or
governmental proceedings) in which Employee was in any way involved during his
employment with the Company.  Employee shall render such cooperation in a
mutually convenient manner on reasonable notice from the Company.

 

12.           In the event that any one or more provisions (or portion thereof)
of this Agreement is held to be invalid, unlawful or unenforceable for any
reason, the invalid, unlawful or unenforceable provision (or portion thereof)
shall be construed or modified so as to provide Releasees with the maximum
protection that is valid, lawful and enforceable, consistent with the intent of
Company and Employee in entering into this Agreement.  If such provision (or
portion thereof) cannot be construed or modified so as to be valid, lawful and
enforceable, that provision (or portion thereof) shall be construed as narrowly
as possible and shall be severed from the remainder of this Agreement (or

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

provision), and the remainder shall remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Agreement.

 

13.           This Agreement is intended to comply with the requirements of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
specifically, with the “separation pay exemption” and “short-term deferral
exemption” of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Employee under section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under section
409A of the Code, each payment made under this Agreement shall be treated as a
separate payment, the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments, and if a
payment is not made by the designated payment date under the Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs.  To the extent that any provision of the Agreement would
cause a conflict with the requirements of section 409A of the Code, or would
cause the administration of the Agreement to fail to satisfy the requirements of
section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law.  In no event shall Employee, directly or
indirectly, designate the calendar year of payment.

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

14.           Employee further certifies and acknowledges that:

 

                                (a)           Employee has read the terms of
this Agreement and understands its terms and effects, including the fact that
Employee has agreed to RELEASE AND FOREVER DISCHARGE the RELEASEES from any and
all claims as set forth in Paragraph 3 above;

 

                                (b)           Employee has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which Employee acknowledges is adequate and satisfactory;

 

                                (c)           The payments, benefits, promises
and undertakings performed, and to be performed, as set forth herein exceed and
are greater than the payments and benefits, if any, to which Employee would have
been entitled had Employee not executed this Agreement;

 

                                (d)           Releasees have advised Employee,
through this document, to consult with an attorney concerning this Agreement
prior to signing this Agreement;

 

                                (e)           Employee has the right to consider
this Agreement for a period of forty-five (45) calendar days from receipt prior
to entering into this Agreement and Employee has signed on the date indicated
below after concluding that the Agreement is satisfactory;

 

                                (f)            Employee has the right to revoke
this Agreement for a period of seven (7) calendar days following Employee’s
execution of this Agreement by giving written notice to the Company to the
attention of Scott Horvitz, Redpoint Bio Corporation, 7 Graphics Drive, Ewing,
NJ 08628 (facsimile no. 609-637-0126), and that

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

this Agreement shall not be effective or enforceable until this seven-day period
has expired; and

 

                                (g)           Employee has been provided with
Exhibits A and B hereto, which provide the class, unit, or group of individuals
covered by the applicable program, any eligibility factors for such program, and
any time limits applicable to such program; the job titles and ages of all
individuals eligible or selected for the program; and the job titles and ages of
all individuals in the same job classification or organizational unit who are
not eligible or selected for the program.

 

15.           Company and Employee agree to modify the Confidentiality Agreement
as follows:  Paragraph 6, sections a and b are deleted in their entirety and
replaced with the following: “  (a) Engage in a business or enterprise (whether
as owner, partner, officer, director, employee, consultant, investor or
otherwise, except as holder of not more than 1% of the outstanding stock of a
publicly-held company) whose primary purpose is the business of research and
development of TRPM5 modulating compounds for foods, beverages, pharmaceuticals,
nutritionals and oral care products (a “Competing Business”), provided, however,
that nothing in this paragraph (a) shall prohibit Employee from engaging in a
unit, division or segment of a Competing Business so long as such unit, division
or segment would not, by itself, be a Competing Business and the Employee does
not directly support any of the activities comprising the Competing Business.

 

(b) Either alone or in association with others (i) solicit, recruit, induce, or
attempt to solicit, recruit or induce, or permit any organization directly or
indirectly controlled by the Employee to solicit, recruit, induce, or attempt to
solicit, recruit or induce an

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

employee of the Company to leave the employ of the Company, or (ii) solicit,
recruit, induce, or attempt to solicit, recruit or induce for employment or hire
or engage as an independent contractor, or permit any organization directly or
indirectly controlled by the Employee to solicit, recruit, induce or attempt to
solicit, recruit or induce for employment or hire or engage as an independent
contractor, any person who is or was employed or engaged as an independent
contractor by the Company at any time during the term of the Employee’s
employment with the Company.”

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Employee and
Company hereby execute the foregoing Confidential Separation Agreement and
General Release.

 

Dated:  February 26, 2009

 

/s/ Scott Siegel

 

/s/ Scott Horvitz

Scott Siegel

 

By: Scott Horvitz

 

 

Chief Financial Officer

 

 

Redpoint Bio Corporation

 

 

 

 

10

--------------------------------------------------------------------------------